Citation Nr: 0012270	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the reduction of a 10 percent rating to a 
noncompensable level for residuals of a stress fracture of 
the left tibia was appropriate.

2.  Whether the reduction of a 10 percent rating to a 
noncompensable level for residuals of a stress fracture of 
the right tibia was appropriate.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 until 
April 1993.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1995 of the Roanoke, Virginia Regional 
Office (RO) which reduced 10 percent disability evaluations 
for residuals of stress fractures of the left and right 
tibias to noncompensable ratings, and also denied entitlement 
to a compensable evaluation based on multiple noncompensable 
service-connected disabilities.

This case was previously remanded to the RO by decisions of 
the Board in July 1998 and November 1999.


FINDINGS OF FACT

1.  In July 1998 and November 1999, the Board remanded the 
veteran's claim to the RO for additional development.

2.  The additional development requested by the Board in its 
remand of this case has not been completed because the 
veteran has failed to respond and to keep VA apprised of her 
whereabouts.


CONCLUSION OF LAW

The veteran has abandoned her claims for restoration of 10 
percent ratings for residuals of stress fractures of the left 
and right tibias, as well as her claim of entitlement to a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities.  38 U.S.C.A. §§ 501, 5107 
(West 1991); 38 C.F.R. § 3.158 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for stress fractures of 
the right and left tibias by rating action dated in August 
1991, and each extremity was rated 10 percent disabling.  By 
rating determination of October 1994, the RO proposed to 
terminate the veteran's compensable evaluations based on VA 
examination conducted in May 1994.  Termination of the 10 
percent ratings for stress fractures of the right and left 
tibias was effected by rating action dated in February 1995 
from which the appellant filed a timely appeal.  She 
indicated in her substantive appeal, received in October 
1995, that she desired a personal hearing before a member of 
the Board sitting in Roanoke, Virginia and this was scheduled 
for September 1997.  However, she did not report for the 
hearing.  

Upon review of the claim by the Board, it was determined that 
additional development of the evidence was required, 
including a VA examination to further evaluate the status of 
the service-connected disabilities.  The appellant was also 
asked to provide the names, addresses and authorization for 
release of records of all health care providers who had 
treated the service-connected disabilities in recent years.  
Pursuant to Board remand of July 1998, she was scheduled for 
a orthopedic examination which was scheduled in January 1999.  
The veteran did not report for the examination and no 
explanation was given for her failure to appear.  She did not 
respond to a letter sent to her in August 1998 asking her to 
provide additional medical evidence or to provide signed 
releases so that the RO could obtain additional medical 
evidence.

All of this information was again considered by the Board in 
November 1999 when the veteran's claim was again remanded to 
the RO.  It is shown, however, that mail sent to her, 
including the remand of November 1999 and a supplemental 
statement of the case also dated in November 1999, was 
returned as undeliverable.  A memorandum of record dated in 
February 2000 indicates that the RO contacted her accredited 
representative to request an up-to-date address, but the RO 
was subsequently informed that no other address was available 
for the appellant.  

The veteran has contended that the reduction in lower 
extremity ratings from 10 to zero percent was not warranted 
and that her service-connected residuals of stress fractures 
are more disabling than reflected by the currently assigned 
noncompensable evaluations.  In the alternative, it is also 
maintained that she is entitled to a compensable evaluation 
based on multiple noncompensable service-connected 
disabilities.

The record reflects in this instance that the Board 
determined in July 1998 that it was necessary to have the 
veteran examined in order to ascertain whether she had 
experienced material improvement such that the termination of 
the previously awarded compensable evaluations for her 
service-connected knee disabilities was warranted.  In the 
present case, the record shows that the Board remanded the 
veteran's claim to the RO for additional development in July 
1998.  This was done in an effort to fulfill VA's statutory 
duty to assist.  Unfortunately, the record shows that the 
veteran did not cooperate with VA's efforts to assist her.  
She did not respond to a letter sent to her in August 1998 so 
that additional medical documentation could be obtained.  She 
also failed to report for a VA orthopedic examination 
scheduled in January 1999.  The record reflects that mail 
sent to veteran has recently been returned as undeliverable 
and efforts to identify another address for her have been 
unsuccessful.  

With exceptions not here applicable, VA regulations provide 
that where evidence requested in connection with an original 
claim, claim for increase, claim to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (1998).  Where the 
evidence is to be obtained by the veteran's appearance at a 
VA examination, and the veteran fails, without adequate 
reason, to respond to an order to report to such an 
examination within one year, and when payments have been 
discontinued, the claim will be considered abandoned.  Id.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Id.  

In view of the foregoing, the Board concludes that the 
veteran has abandoned the claims of whether the reduction of 
10 percent ratings to noncompensable levels for residuals of 
stress fractures of the left and right tibias was 
appropriate, as well as the claim of entitlement to a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities.  She has failed to keep VA 
apprised of her whereabouts, has not inquired about the 
status of her case in more than four years, and has not 
responded to RO communications since she submitted her 
substantive appeal in October 1995. 

In this regard, the Board emphasizes that the duty to assist 
is not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the veteran's burden to keep VA apprised of 
her whereabouts.  If she does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because 
the Board finds that the veteran's claims have been 
abandoned, the appeal is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

